739 N.W.2d 868 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Gary WILLIAMS, Defendant-Appellant.
Docket No. 133545. COA No. 265109.
Supreme Court of Michigan.
October 24, 2007.
On order of the Court, the application for leave to appeal the February 20, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to remand is DENIED. The denial is without prejudice to the defendant's right to file a motion for relief from judgment pursuant to MCR Subchapter 6.500, raising the issue whether the affidavit of Andrew Miller, in which he confesses to the crimes for which the defendant was convicted, constitutes newly discovered evidence under the test established in People v. Cress, 468 Mich. 678, 691-692, 664 N.W.2d 174 (2003), and if so, whether the defendant is entitled to some form of relief.